DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “the plurality of power modules are placed on both of the first surface and the second surface of the cooler” is unclear; whereas it cannot be ascertained if the applicant intends to assert atleast one power module on the first surface and atleast one power module on a second surface to collectively denote a plurality of power modules on both surfaces OR if a plurality of power modules on a first surface and a plurality of power modules on a second surface; and further it cannot be readily ascertained if “wherein: in each of the plurality of power modules, the capacitor and the semiconductor device are arranged in the thickness direction” OR since a second capacitor is asserted in claim 8 then it may be plausible that only one capacitor is arranged in the thickness direction with all of the power modules..  The office hereby notes that if each power module comprises a capacitor and semiconductor arranged in the thickness direction and a plurality of power modules are on each respective surface then atleast two capacitors in the first above-mentioned construction or four capacitors in the second above-mentioned construction or one capacitor in the third above-mentioned construction.  Regarding Claim 8; “a second capacitor” in line 6 is unclear; whereas claim 1, lines 7-10 already asserts “a plurality if power modules each include…a capacitor” , “wherein: in each of the plurality of power modules, the capacitor and the semiconductor device are arranged in the thickness direction” in lines 12-14, and thus it cannot be readily ascertained how each power module has a capacitor arranged with a semiconductor in a thickness direction, but a second capacitor is asserted without respect to the capacitor in each power module arrangement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 6-7, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Kimura 2018/0269799).
Regarding Claim 1; Kimura discloses an electric power conversion device (abstract) comprising: a cooler (as constituted by cooling pipe-71 between 520 and 530—Fig. 22) that includes a flow path through which a refrigerant flows, a first surface, and a second surface opposite to the first surface in a thickness direction (whereas coolant flows through 71—as set forth by para. 0097); and a plurality of power modules that each include a semiconductor device configuring an upper arm circuit and a lower arm circuit (as constituted by upper and lower arm devices 2H and 2L-- depicted by Fig.’s 19-21--as set forth by para. 0105), and a capacitor connected in parallel to the upper and lower arm circuits (as set forth by para. 0079), wherein: in each of the plurality of power modules, the capacitor and the semiconductor device are arranged in the thickness direction (as depicted by Fig.’s 14 or 22); and the plurality of power modules are placed on both of the first surface and the second surface of the cooler (as depicted by Fig.’s 14 or 22—whereas 530 and 520 are disposed respective top and bottom surfaces of the cooler which extends therebetween).  

Regarding Claim 6; Kimura discloses the electric conversion device according to claim 1, wherein: in at least one of the plurality of power modules, the semiconductor device is closer to the cooler than is the capacitor (whereas 530 is in contact with the first surface of cooler 71 at a top thereof and the capacitor is not in contact with the cooler between 520 and 530).  

Regarding Claim 7; Kimura discloses the electric power conversion device according to claim 1, wherein: for the cooler, a length in the thickness direction is shorter than a minimum length in a direction orthogonal to the thickness direction (as depicted by Fig. 22—whereas the length of the cooler is longer in the y-direction than in the x-direction).  

Allowable Subject Matter
Claims 2-5, and 8-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the electric power conversion device according to claim 1, wherein: the cooler is a first cooler; the flow path of the first cooler is a first flow path; each of the plurality of power modules includes a second cooler that includes a second flow path connected to the first flow path; -2-Application No. 17/155,729the second flow path of the second cooler of each of the plurality of power modules is connected to the first flow path to return the refrigerant from the first flow path, via the second flow path, to the first flow path (); and in each of the plurality of power modules, the semiconductor device is placed on a first surface of the second cooler and the capacitor is placed on a side opposite to the semiconductor device with respect to the second cooler, in the thickness direction.  
Regarding Claim 8; the electric power conversion device according to claim 1, wherein: the semiconductor device in each of at least a first part of the plurality of power modules configures an inverter; and the electric power conversion device further includes a second capacitor that is placed between a direct current power source and a first capacitor, which is the capacitor connected in parallel to the upper and lower arm circuits of each semiconductor device that configures the inverter, and has a capacitance higher than a capacitance of the first capacitor.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835